        Case 2:18-cr-00199-SM-MBN Document 48 Filed 12/02/20 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA                                      CRIMINAL DOCKET

    VERSUS                                                        NO. 18-199

    JEFFERY B. MONTALBANO                                         SECTION: “E”



                               ORDER AND REASONS

        Before the Court is Defendant Jeffery Montalbano’s Motion for Early Termination

of Probation. 1 The Government opposed this motion. 2 For the following reasons, the

motion is DENIED.

                                    BACKGROUND

        On November 1, 2018, Defendant entered his plea of guilty to a Bill of Information

charging him with one count of “False Statements or Representations Made to a

Department or Agency of the United States” in violation of 18 U.S.C. § 1001(a)(2).3 On

June 11, 2019, Defendant was sentenced to a three-year term of probation with standard

and special conditions. 4 This sentence constituted a downward variance from the

applicable Guideline range.5 Defendant continues to be gainfully employed and continues

to be an active member of his community. 6 Defendant has no prior criminal history. 7

Defendant has served approximately fifteen months of his term of probation.8




1 R. Doc. 46.
2 R. Doc. 47.
3 R. Doc. 15.
4 R. Doc. 43.
5 R. Doc. 44.
6 R. Doc. 46-1 at 2.
7 Id.
8 R. Doc. 47 at 2.


                                             1
       Case 2:18-cr-00199-SM-MBN Document 48 Filed 12/02/20 Page 2 of 4




                                     LAW AND ANALYSIS

        Federal Rule of Criminal Procedure 32.1, entitled “Revoking or Modifying

Probation or Supervised Release,” provides that prior to modifying conditions of

probation, the Court must hold a hearing, “at which the person has the right to counsel

and an opportunity to make a statement and present any information in mitigation.”9

Under Rule 32.1 a hearing is not required when: “the person waives the hearing; or (B)

the relief sought is favorable to the person and does not extend the term of probation. . .;

and (C) an attorney for the government has received notice of the relief sought, has had a

reasonable opportunity to object, and has not done so.”10 Defendant waives his right to a

hearing in this case.11

        The Defendant cites 18 U.S.C. § 3563 in support of his motion, but as the

Government points out the relevant statute is 18 U.S.C. § 3564(c) which provides:

        “The court, after considering the factors set forth in section 3553(a) to the extent
        that they are applicable, may, pursuant to the provisions of the Federal Rules of
        Criminal Procedure relating to the modification of probation, terminate a term of
        probation previously ordered and discharge the defendant at any time in the case
        of a misdemeanor or an infraction or at any time after the expiration of one year of
        probation in the case of a felony, if it is satisfied that such action is warranted by
        the conduct of the defendant and the interest of justice.”

In this case, early termination of probation may be ordered only if the Court is satisfied

the action is warranted by the conduct of the Defendant and in the interest of justice.12

        In this case, the Government filed an opposition to Defendant’s motion. 13 The

Government points out, “Courts have generally held that something more than

compliance with the terms of probation is required to justify early termination; early


9 F. R. Crim. P. 32.1(c)(1).
10 Id. at (c)(2).
11 R. Doc. 46-1 at 3.
12 The Defendant has served one year of probation.
13 R. Doc. 47.


                                                     2
        Case 2:18-cr-00199-SM-MBN Document 48 Filed 12/02/20 Page 3 of 4




termination is usually granted only in cases involving changed circumstances, such as

exceptionally good behavior.”14 Proof of compliance with the terms of probation does not

equate to “exceptionally good behavior.”15

        Defendant argues he has complied with his terms of probation to justify his

request. He notes he is employed and is an active member of his community.16 Defendant

acknowledges this behavior is similar to the behavior that supported a downward

departure in his sentencing.          17   However, Defendant has not presented any new

circumstances that warrant a reduction in his sentence. Defendant was employed and an

active member of his community prior to being indicted—his continuation of behavior

does not constitute a change in circumstances or “exceptionally good behavior” and is

insufficient to justify early termination.

        Additionally, 18 U.S.C. § 3564(c) instructs that the court should consider the

factors set forth in § 3553(a). The Government points out that Defendant made two false

statements to FBI agents, which impeded an ongoing federal bribery investigation. 18

Further, Defendant has only served fifteen months of a three-year sentence.19 Considering

the seriousness of the offense and the length of time served, the 3553(a) factors weigh

against granting Defendant’s motion.




14 United States v. Reed, 2020 WL 4530582 at *2 (E.D La. June 5, 2020) (quoting United States v. Smith,
2014 WL 68796 at *1 (S.D. Miss. Jan. 8, 2014)). See also United States v. Hayes, 2013 WL 5328874 at *1
(E.D. La. Sept. 20, 2013); United States v. Jones, 2013 WL 2417927 at *1 (S.D. Tex. June 4, 2013) (“Caselaw
is also consistent in that early termination is discretionary and is warranted only in cases where the
defendant shows changed circumstances, such as exceptionally good behavior.”).
15 See United States v. Hartman, 2013 WL 524257 at *2 (N.D. Tex. Jan. 18, 2013).
16 R. Doc. 46-1 at 2.
17 Id.
18 R. Doc. 47 at 4.
19 Id.


                                                    3
          Case 2:18-cr-00199-SM-MBN Document 48 Filed 12/02/20 Page 4 of 4




          Because the Defendant has offered no changed or extraordinary circumstances to

justify his request, Defendant’s Motion for Early Termination of Probation20 is denied.

                                     CONCLUSION

          IT IS HEREBY ORDERED that Defendant’s Motion for Early Termination of

Probation is DENIED.


          New Orleans, Louisiana, this 2nd day of December, 2020.


                                          ______________________ _________
                                                   SUSIE MORGAN
                                            UNITED STATES DISTRICT JUDGE




20   R. Doc. 46.

                                             4
